FILED
                               NOT FOR PUBLICATION                                        FEB 09 2015

                                                                                     MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                                  U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 GRISELL ALVES,                                         No. 12-16903

                Plaintiff - Appellant,                  D.C. No. 2:11-cv-00509-FJM

   v.
                                                        MEMORANDUM*
 EMERALD CORRECTIONAL
 MANAGEMENT, LLC,

                Defendants - Appellee.


                     Appeal from the United States District Court
                              for the District of Arizona
                 Frederick J. Martone, District Court Judge, Presiding

                       Argued and Submitted November 20, 2014
                               San Francisco, California

Before: GOULD and WATFORD, Circuit Judges, and OLIVER, Chief District
Judge.**

        1. Plaintiff Grisell Alves (“Alves”) did not submit evidence from which a

reasonable jury could infer that Emerald Correctional Management, LLC (“Emerald”)



          *   This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
         **
               The Honorable Solomon Oliver, Jr., Chief District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
acted with a retaliatory motive against her when she complained of sexual harassment

by terminating her employment.

      The evidence Alves relies on to prove that Emerald’s stated reason for firing her

was pretext does not suffice to avoid summary judgment. Emerald produced evidence

to support a finding that it fired Alves for a legitimate non-retaliatory reason–sexually

harassing two of her coworkers. Once Emerald put forth a legitimate, non-retaliatory

explanation for Alves’s termination, the burden shifted to Alves to show that this

explanation was pretext for discrimination. See Miller v. Fairchild Indus., Inc., 797
F.2d 727, 732 (9th Cir. 1986). Alves produced several arguments in support of her

claim that the investigation that led to her firing was done in bad faith, and thus

pretextual, e.g., she was not informed of the sexual-harassment allegations against her,

Emerald unreasonably discredited her version of events, and Emerald instructed an

employee to file a complaint against her. However, none of these arguments are

supported by the evidence in the record.

      Further, Emerald’s investigation was otherwise in accordance with the

requirements for good faith under the framework articulated in Swenson v. Potter, 271
F.3d 1184, 1192 (9th Cir. 2001). Emerald investigated Alves’s complaint soon after

she filed it. Emerald also imposed disciplinary sanctions on those found to have




                                           2
violated company policy.       Finally, these sanctions were proportionate to the

seriousness of the offenses.

      Thus, the district court did not err in granting summary judgment for Emerald

on the issue of retaliatory termination.

      2. The district court also did not err in granting summary judgment for Emerald

on the issue of hostile work environment. Alves did not submit evidence from which

a reasonable jury could conclude that Emerald maintained a hostile work environment.

In order to hold Emerald liable for co-worker harassment, Alves was required to

demonstrate that Emerald (1) knew of or had reason to know of the harassment she

complained of, and (2) failed to take steps reasonably calculated to end the

harassment. See Swinton v. Potomac Corp., 270 F.3d 794, 803 (9th Cir. 2001). While

there is some evidence in the record to suggest that management knew that some

sexual profanity and harassment existed at Emerald, the record evidence is not

sufficient to support a finding that management knew that sexual harassment and

misconduct was so pervasive in the particular environment in which Alves worked

such as to create a hostile work environment. Record evidence indicating that, when

responding to Alves’s complaint, a member of Emerald management stated that it

“[s]ounds like some of the same individuals from previous similar investigations,”

is insufficient. This statement does not demonstrate that these investigations were


                                           3
conducted in response to behavior or harassment that Alves witnessed or experienced.

Thus, it cannot show that Emerald had knowledge of the harassment at issue. Further,

deposition testimony of an Emerald employee who stated that sexual profanity was

common at Emerald, is too general as to be probative and also does not demonstrate

that such profanity was witnessed by Alves. Moreover, it does not sufficiently

establish that Emerald supervisors or managers witnessed or had reason to witness

such profanity in the context of which Alves complains. Finally, Alves presents

evidence that, in May 2010, she filed a complaint alleging sexual harassment against

an Emerald employee, several months before she complained of the harassment at

issue. However, this May 2010 complaint does not demonstrate that Emerald knew

or had reason to know of harassment that was pervasive enough to support a hostile

work environment claim. This court holds that these statements and occurrences do

not, alone or in combination, establish that Emerald had constructive or actual

knowledge of the harassment complained of by Alves.

      Accordingly, we affirm the district court’s order granting Emerald’s motion

for summary judgment.

      AFFIRMED.




                                         4